Sternhagen:
Deficiency of $5,473.82 for 1918. Respondent excluded from invested capital alleged value of real properties claimed to be paid-in surplus of affiliated corporations.
FINDINGS OF FACT.
The petitioner is an Illinois corporation with its principal office in Chicago.
The following corporations were organized on or about December 1, 1914, at the instance of Henry C. Lytton:
Arragon Holding Corporation.
Round Robin Realty Corporation.
High. Grade Holding Corporation.
Neverfail Realty Corporation.
Lytton owned property at 18 West 20th Street, New York City. This he conveyed to the Arragon Holding Corporation for all of its capital stock except qualifying shares.
Lytton also owned property at 8 and 10 West 19th Street, New York City. This he conveyed to the Round Robin Realty Corporation, in return for which he received all of the capital stock of that corporation of the par value of $2,500, with the exception of qualifying shares.
Lytton owned property on Lexington Avenue and at 66 West 90th Street, New York City. These properties were conveyed by him to the High Grade Holding Corporation, in return for which he received its entire capital stock of the par value of $3,000, with the exception of qualifying shares.
*917-Lad to;-: owned property at 172 Fifth Avenue, New York City, which he conveyed to the Neverfail Eealty Corporation, in return for which he received all of the capital stock of that corporation of the par value of $5,000, with the exception of qualifying shares.

Judgment will be entered for the respondent.

Considered by GeeeN and AeuNdell.